DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino (US 2004/0010090, newly cited) and further in view of Takahashi (EP 197789, of record). 
Chino is directed to a tire composition comprising at least one thermoplastic elastomer, a polymer having portions capable of forming hydrogen bonds, such as polyester (claimed polyester thermoplastic resin), and carbon black (Paragraphs 108, 110, 118, and 147).  The composition of Chino is designed to provide a high degree of recyclability and improve compression set (Paragraph 12) and Chino teaches the specific use of said composition in a carcass and a belt portion (Paragraph 147).  The general disclosure of a carcass portion and a belt portion would have been recognized as including conventional topping compositions or coating compositions (those compositions that cover conventional tire cords, such as steel cords).  Thus, Chino is in fact directed to a composite that includes steel cords and a covering/coating composition (implied by the general language of “carcass” and “belt”).  
Chino further states that the aforementioned polymer is included at a preferred loading between 1 and 50 parts by weight with respect to 100 parts by weight of the thermoplastic elastomer (Paragraph 118).  This disclosure is seen to fully encompass the claimed range of contents or loadings for the thermoplastic elastomer.
In such an instance, however, Chino is silent with respect to the inclusion of at least one additive resin, such as a carbodiimide compound, at a loading between 5 and 50 parts by mass.
Takahashi, on the other hand, is similarly directed to a composition including a polyester resin and a thermoplastic elastomer.  Takahashi further states that a carbodiimide compound is included in order to, among other things, provide an optimized compatibility between polyester resins and thermoplastic elastomers (Page 10, last paragraph).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a carbodiimide compound in the resin composition of Machida for the benefits detailed above.  It is emphasized that the resin composition of Chino and the resin composition of Takahashi are extremely similar to each other in terms of the base components (polyester resin and thermoplastic elastomer) and thus, the disclosed benefits of Takahashi are directly applicable to the resin composition of Chino.
With respect to claim 2, Takahashi suggests a loading between 0.1 and 10 weight percent (Page 10, last paragraph).
Regarding claim 4, the claims as currently drafted fail to require the presence of an epoxy compound (such a compound is an optional component).
As to claim 5, the claims as currently drafted fail to require the presence of an amino compound (such a compound is an optional component).
With respect to claim 6, the claims as currently drafted fail to require the presence of an amorphous resin (such a compound is an optional component).
Regarding claim 7, the claimed polyester resins are extremely well known and commonly used in tire compositions.  One of ordinary skill in the art at the time of the invention would have recognized the general class of polyesters as including the claimed polyesters.
As to claims 9-11, Chino suggests the inclusion of a carboxy group (Paragraph 62).  Also, the general disclosure of loadings or contents for the carboxy group (Paragraphs 87 and 88) are seen to encompass the broad range of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed loadings or contents.
With respect to claim 12, based on the extreme similarity between the composition of Chino in view of Takahashi and that of the claimed invention, it reasons that the composition of Chino in view of Takahashi would have a flow rate that falls within the broad range of the claimed invention.
Regarding claim 13, the presence of a carbodiimide compound appears to result in a molecular weight in accordance to the claimed invention (see Comparative Examples 6-8 and Inventive Examples 1-3 in Table 1 of Applicant’s original disclosure).
As to claim 14, the claimed properties would have been expected to result based on the extreme similarity between the claimed composition and that taught by Chino in view of Takahashi.
With respect to claims 17-20, the general disclosure of Chino would have suggested the use of the disclosed resin composition in any number of tire components given that the benefits of improved recyclability, for example, are not limited to any single tire component (they would be highly desirable in all tire components, including a fundamental bead component and/or belt component).  Also, a fair reading of Chino suggests the manufacture of at least one tire component with the disclosed resin composition.    
4.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino and Takahashi as applied in claim 1 above and further in view of Gondaira (US 2020/0019054, of record) and/or Isogawa (US 7,387,821, of record).
	As detailed above, the resin composition of Chino in view of Takahashi includes a carbodiimide compound.  More particularly, Takahashi states that such compounds include one or more carbodiimide groups (Page 9).  Takahashi, though, fails to specifically disclose a carbodiimide group density. 
The general disclosure of Takahashi to include at least one carbodiimide groups suggests a wide variety of group densities.  Additionally, the claimed group densities are consistent with the general order of the densities used with carbodiimide compounds in general, as shown for example by Gondaira (Paragraph 105) and/or Isogawa (Column 3, lines 8+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a group density in the carbodiimide compound of Takahashi in accordance to the claims given that such densities are consistent with those that are conventionally used in carbodiimide compounds and Applicant has not provided a conclusive showing of unexpected results for the claimed group density.
5.	Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino and Takahashi as applied in claim 1 above and further in view of Machida (US 2016/152079, of record).
	As detailed above, Chino is directed to a resin composition comprising a thermoplastic elastomer and a polyester resin and designed for use in belt components.  More particularly, the general disclosure of belt portions would have been recognized as including topping or coating compositions (those compositions that cover belt cords, such as steel cords).  In such an instance, though, Chino is silent with respect to the inclusion of an adhesive between the belt cord and the covering composition.
	It is extremely well known and conventional, though, to use adhesives when bonding belt cords, such as steel cords, to a coating composition.  Machida provides one example of such a conventional adhesive, specifically describing the use of acid-modified adhesives (Paragraphs 77-86).  Machida further states that there is no particular restriction on a thermoplastic resin to be contained in the adhesive.  One of ordinary skill in the art at the time of the invention would have recognized that thermoplastic elastomers are a species under the genus of thermoplastic resins and as such, the use of such an elastomer in the adhesive of Machida would have been well within the purview of one having ordinary skill in the art at the time of the invention.            
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 29, 2022